Exhibit 10.1
EMPLOYMENT AGREEMENT
This Employment Agreement (this “Agreement”), is dated as of August 9, 2010 (the
“Execution Date”) and effective as of January 1, 2011 (the “Effective Date”), by
and between Equity One, Inc (the “Company”), a Maryland corporation, and Jeffrey
Olson (“Executive”).
RECITALS
The Company believes that Executive’s services will continue to be integral to
the success of the Company. The Company wishes to retain the services of
Executive and expects that Executive’s contribution to the growth of the Company
will be substantial. The Company desires to provide for the employment of
Executive on terms that will reinforce and encourage Executive’s attention and
dedication to the Company. Executive is willing to commit himself to serve the
Company, on the terms and conditions provided below.
Executive is currently employed by the Company pursuant to a certain First
Amended And Restated Employment Agreement (as simultaneously herewith being
amended, the “2006 Employment Agreement”), effective as of September 5, 2006,
which agreement by its terms will, unless extended or renewed, expire on
December 31, 2010. Subject to the earlier termination of the 2006 Employment
Agreement pursuant to the terms thereof, the Company desires to continue to
employ Executive from and after the Effective Date on the terms and conditions
set forth in this Agreement, and subject to the earlier termination of the 2006
Employment Agreement pursuant to the terms thereof, Executive desires to be so
employed.
IN CONSIDERATION of the premises and the mutual covenants set forth below, the
parties hereby agree as follows:
AGREEMENT
     1. Employment. Subject to the earlier termination of the 2006 Employment
Agreement pursuant to the terms thereof, the Company hereby agrees to employ
Executive from and after the Effective Date, and subject to the earlier
termination of the 2006 Employment Agreement pursuant to the terms thereof,
Executive hereby agrees to such employment, on the terms and conditions
hereinafter set forth.
     2. Term. The period of employment of Executive by the Company hereunder
(the “Employment Period”) shall commence on the Effective Date and shall
continue through December 31, 2014 or such earlier date on or as of which this
Agreement or Executive’s employment hereunder is terminated in accordance with
the terms hereof. Subject to this Agreement or Executive’s employment hereunder
being terminated in accordance with the terms hereof prior to December 31, 2014,
this Agreement and the Employment Period automatically shall be renewed for
successive one-year periods thereafter, unless either party gives the other
party prior written notice at least six months before the expiration of the
Employment Period of that party’s intent to allow the Employment Period and this
Agreement to expire.

 



--------------------------------------------------------------------------------



 



     3. Position and Duties.
          (a) Chief Executive Office. From the Effective Date and thereafter
during the Employment Period, Executive shall serve as Chief Executive Officer
of the Company and shall report solely and directly to the Chairman of the Board
and to the Board of Directors of the Company (the “Board”). Executive shall have
those powers and duties normally associated with the position of a Chief
Executive Officer and such other powers and duties as the Chairman of the Board
or the Board properly may prescribe, provided that such other powers and duties
are consistent with Executive’s position as Chief Executive Officer. Executive
shall devote his full business time, attention and energies to the Company’s
affairs as are necessary to fully perform his duties for the Company (other than
absences due to illness or vacation).
          (b) Director. During the Employment Period, the Company agrees to
nominate Executive as a member of the Board for each successive term and use
reasonable good faith effort to cause Executive to be elected as a member of the
Board, including, without limitation, recommending Executive to be elected as a
member of the Board in the proxy statement distributed to stockholders regarding
the election of members of the Board; provided, however, that the Company’s
obligations under the foregoing provisions of this Section 3(b) shall no longer
apply if Executive has been removed from the Board pursuant to Section 5.8 of
the Company’s charter (or under any similar future provision under the Company’s
charter) or has not been elected to the Board at a prior annual meeting of
shareholders for the election of members to the Board.
     4. Place of Performance. The principal place of employment of Executive
shall be at the Company’s corporate offices in New York, New York.
     5. Compensation and Related Matters.
          (a) Salary. During the Employment Period, the Company shall pay
Executive an annual base salary of not less than $975,000 (“Base Salary”).
Executive’s Base Salary shall be paid in approximately equal installments in
accordance with the Company’s customary payroll practices. If the Company
increases Executive’s Base Salary, such increased Base Salary shall then
constitute the Base Salary for all purposes of this Agreement. The Company may
not decrease Executive’s Base Salary during the Employment Period.
          (b) Annual Bonus. The Board’s compensation committee (the
“Compensation Committee”) shall review Executive’s performance at least annually
following each calendar year of the Employment Period and cause the Company to
award Executive such cash bonus (“Bonus”) as the Compensation Committee shall
reasonably determine as fairly compensating and rewarding Executive for services
rendered to the Company and/or as an incentive for continued service to the
Company. Subject to the penultimate sentence of this Section 5(b), the amount of
Executive’s Bonus shall be determined in the sole and absolute discretion of the
Compensation Committee and shall depend on, among other things, the Company’s
achievement of certain performance levels established from time to time by the
Compensation Committee (such performance levels, as from time to time
established by the Compensation Committee, the “Performance Levels”), which may
(in the sole and

2



--------------------------------------------------------------------------------



 



absolute discretion of the Compensation Committee) include, without limitation,
growth of earnings, funds from operations per share of Company stock, earnings
per share of Company stock and Executive’s performance and contribution to
increasing the funds from operations. The amount of the Bonus payable to
Executive for any calendar year of the Employment Period shall not exceed the
Base Salary of Executive for such calendar year, and it is anticipated that the
Performance Levels will be set for each calendar year of the Employment Period
so that Executive can reasonably be expected to earn a Bonus for such calendar
year in an amount equal to fifty percent (50%) of the Base Salary of Executive
for such calendar year. The Company shall pay any Bonus to Executive on or
before March 15th of the calendar year following the calendar year to which such
Bonus relates.
          (c) Restricted Stock.
               (i) Effective on the Execution Date, the Company shall grant to
Executive, under an equity compensation plan of the Company, one hundred sixteen
thousand four hundred and eighty-two (116,482) shares of the Company’s
restricted stock. Ten thousand one hundred and twenty-one (10,121) of those
shares of the Company’s restricted stock so granted to Executive shall vest on
the Effective Date if either Executive is then employed hereunder by the Company
or such shares otherwise vest pursuant to the terms of this Agreement;
fifty-three thousand one hundred and eighty-one (53,181) of those shares of the
Company’s restricted stock so granted to Executive shall vest on December 31,
2012 if either Executive is then employed hereunder by the Company (the shares
of the Company’s restricted stock that would so vest if Executive is employed
hereunder by the Company on December 31, 2012 are hereinafter referred to as the
“First Tranche Shares”) or such shares otherwise vest pursuant to the terms of
this Agreement, and the remaining fifty-three thousand one hundred and eighty
(53,180) of those shares of the Company’s restricted stock so granted to
Executive shall vest on December 31, 2014 if either Executive is then employed
hereunder by the Company (the shares of the Company’s restricted stock that
would so vest if Executive is employed hereunder by the Company on December 31,
2014 are hereinafter referred to as the “Second Tranche Shares” and the First
Tranche Shares and Second Tranche Shares are hereinafter referred to
collectively as the “Non-Contingent Shares”) or such shares otherwise vest
pursuant to the terms of this Agreement. Executive shall not be entitled to
receive on or with respect to any shares of the Company’s restricted stock
granted and issued pursuant to this Section 5(c)(i) any regular quarterly cash
dividends that are declared by the Board and payable or distributable to the
Company’s stockholders of record prior to the Effective Date or to vote any of
such shares prior to the Effective Date, but (notwithstanding that such shares
of the Company’s restricted stock have not vested) Executive shall be entitled
to receive with respect to such shares (a) any special or extraordinary dividend
or distribution (including, without limitation, any securities issued or
distributed to the Company’s stockholders of record on or after the Execution
Date in connection with any stock split, recapitalization, stock exchange,
merger, combination or other reorganization or similar transaction) to the
Company’s stockholders of record on or after the Execution Date and through the
last day of the Employment Period and, if such shares of the Company’s
restricted stock have become vested, thereafter and (b) any regular quarterly
cash dividends to the Company’s stockholders of record on or after the Effective
Date and through the last day of the Employment Period and, if such shares of
the Company’s restricted stock have become vested, thereafter. The grant of
shares of the Company’s restricted stock made by the Company pursuant to this
Section 5(c)(i) is hereinafter referred to as the “Non-Contingent Grant.”

3



--------------------------------------------------------------------------------



 



               (ii) Effective on the Execution Date, the Company shall grant to
Executive, under an equity compensation plan of the Company, five hundred
eighty-two thousand four hundred and twelve (582,412) shares of the Company’s
restricted stock. All of such shares of the Company’s restricted stock shall
vest on December 31, 2014, if both (A) Executive is then employed hereunder by
the Company and (B) the Primary Benchmark (as hereinafter determined) has been
achieved for the period from the Effective Date through December 31, 2014; and
one-half (1/2) of such shares of the Company’s restricted stock shall vest on
December 31, 2014, if both (Y) Executive is then employed hereunder and (Z) the
Secondary Benchmark (as hereinafter determined) has been achieved for the period
from the Effective Date through December 31, 2014. Alternatively, some or all of
such shares of the Company’s restricted stock may vest as otherwise provided in
this Agreement. Executive shall not be entitled to receive on or with respect to
any shares of the Company’s restricted stock granted and issued pursuant to this
Section 5(c)(ii) any regular quarterly cash dividends that are declared by the
Board and payable or distributable to the Company’s stockholders of record prior
to the Effective Date or to vote any of such shares prior to the Effective Date,
but (notwithstanding that such shares of the Company’s restricted stock have not
vested) Executive shall be entitled to receive with respect to such shares
(a) any special or extraordinary dividend or distribution (including, without
limitation, any securities issued or distributed to the Company’s stockholders
of record on or after the Execution Date in connection with any stock split,
recapitalization, stock exchange, merger, combination or other reorganization or
similar transaction) to the Company’s stockholders of record on or after the
Execution Date and through the last day of the Employment Period and, if such
shares of the Company’s restricted stock have become vested, thereafter and
(b) any regular quarterly cash dividends to the Company’s stockholders of record
on or after the Effective Date and through the last day of the Employment Period
and, if such shares of the Company’s restricted stock have become vested,
thereafter. The grant of shares of the Company’s restricted stock made by the
Company pursuant to this Section 5(c)(ii) is hereinafter referred to as the
“Contingent Grant.”
               (iii) Simultaneously with the execution and delivery of this
Agreement and in consideration of the award of shares of the Company’s
restricted stock under Section 5(c)(i), Executive is agreeing to amend the terms
of his existing award of shares of the Company’s restricted stock in order to
extend the vesting of that award in the manner provided in a First Amendment to
Amended And Restated Employment Agreement and Restricted Stock Agreement, dated
as of August 9, 2010.
               (iv) For purposes of the foregoing and the other provisions of
this Agreement, the following terms shall have the following respective
meanings:
               “Basket of Comparables” means an investment that is comprised of
$10,000 invested in the shares of common stock or other equity interests of each
of the Peer Companies (as hereinafter defined) (assuming such investment were
made on the Effective Date based upon the Market Value of such shares of common
stock or other equity interests as of the Effective Date),

4



--------------------------------------------------------------------------------



 



               “Company Investment” means an investment that is comprised of
$10,000 invested in shares of the Company’s common stock (assuming such
investment were made on the Effective Date based upon the Market Value of such
shares of common stock as of the Effective Date).
               “Peer Companies” means Federal Realty Investment Trust,
Developers Diversified Realty Corp., Kimco Realty Corporation, Weingarten Realty
Investors and Regency Centers Corporation (provided, however, that, if prior to
the end of any period for which the IRR of a Peer Investment is to be
determined, any such entity should merge, cease doing business or otherwise, in
the reasonable discretion of the Compensation Committee, no longer represent a
peer or comparable company to the Company, the Compensation Committee may remove
such entity from the Peer Companies and may (in the reasonable discretion of the
Compensation Committee), but shall not be obligated to, substitute for such
entity a company that in its reasonable discretion is a peer or comparable
company to the Company or to such removed entity).
               “IRR of a Company Investment” means, for any specified period,
the annual internal rate of return, on a compounded basis, of an investment in a
Company Investment during such specified period, inclusive of any dividends (if
any) declared and paid during such specified period on shares of the Company’s
common stock comprising such Company Investment and with the value of the shares
of common stock comprising such Company Investment as of the end of such
specified period being determined on the basis of the Market Value thereof as of
the last day of such specified period.
               “IRR of a Peer Investment” means, for any specified period, the
annual internal rate of return, on a compounded basis, of an investment in the
Basket of Comparables during the such specified period, inclusive of any
dividends (if any) declared and paid during such specified period on shares of
common stock or other equity interests comprising the Basket of Comparables and
with the value of the shares of common stock or other equity interests
comprising the Basket of Comparables as of the end of such specified period
being determined on the basis of the Market Value thereof as of the last day of
such specified period.
               “Market Value” of a share of common stock or any other equity
interest as of any date means the average closing price of such share of common
stock or other equity interest on the principal stock exchange on which such
share of common stock or other equity interest is listed and traded during the
ten (10) trading days immediately preceding such date.
               “Primary Benchmark” shall be deemed to have been achieved for any
specified period if both (I) the IRR of a Company Investment for such specified
period equals or exceeds nine percent (9%) and (II) the IRR of a Company
Investment for such specified period is at least 300 basis points in excess of
the IRR of a Peer Investment (as hereinafter defined) for such specified period.

5



--------------------------------------------------------------------------------



 



               “Secondary Benchmark” shall be deemed to have been achieved for
any specified period if both (I) the IRR of a Company Investment for such
specified period equals or exceeds six percent (6%) and (II) the IRR of a
Company Investment for such specified period is at least 150 basis points in
excess of the IRR of a Peer Investment for such specified period.
          (d) Expenses. The Company shall reimburse Executive for all reasonable
expenses incurred by him in the discharge of his duties hereunder, including
travel expenses, upon the presentation of reasonably itemized statements of such
expenses in accordance with the Company’s policies and procedures now in force
or as such policies and procedures may be modified with respect to all senior
executive officers of the Company. Any frequent flyer miles or points and
similar benefits provided by hotels, credit card companies and others received
by Executive in connection with his business travel shall be retained by
Executive for his personal use. The Company shall provide Executive with credit
cards for the payment of business expenses issued either in the name of the
Company with Executive as authorized user or in the name of Executive for the
account of the Company, and balances thereon (to the extent they include charges
for business expenses for which Executive is entitled to reimbursement under the
first sentence of this Section 5(d)) shall be payable by the Company. Executive
shall maintain detailed records of such expenses in such form as the Company may
reasonably request and shall provide such records to the Company no less
frequently than monthly.
          (e) Vacation; Illness. Executive shall be entitled to the number of
weeks of vacation per year provided to the Company’s senior executive officers,
but in no event less than three (3) weeks annually. Executive shall be entitled
to take up to 30 days of sick leave per year; provided, however, that any
prolonged illness resulting in absenteeism greater than the sick leave permitted
herein or disability shall not constitute “Cause” for termination under the
terms of this Agreement.
          (f) Welfare, Pension and Incentive Benefit Plans. During the
Employment Period, Executive (and his wife and dependents to the extent provided
therein and subject to their qualifying therefor) shall be entitled to
participate in and be covered under all the welfare benefit plans or programs
maintained by the Company from time to time on terms no less favorable than
generally provided for its senior executives, including, without limitation, all
medical, hospitalization, dental, disability, accidental death and dismemberment
and travel accident insurance plans and programs. In addition, during the
Employment Period, Executive shall be eligible to participate in and be covered
under all pension, retirement, savings and other employee benefit, perquisite,
change in control and executive compensation plans and any annual incentive or
long-term performance plans and programs generally maintained from time to time
by the Company on terms no less favorable than generally provided for its senior
executives. For purposes of clarification and removal of doubt, Chaim Katzman
shall not be deemed to be a senior executive of the Company.
          (g) Automobile. The Company shall provide, at its cost, Executive with
a suitable automobile for his business use, including all related maintenance,
repairs, insurance and other costs. Such automobile may also be used by
Executive (and any one authorized by Executive, including family members) for
personal use at no cost to Executive (except as may be required pursuant to
Internal Revenue Service rules).

6



--------------------------------------------------------------------------------



 



          (h) Home Office. The Company shall provide, at its cost, Executive
with cellular telephones and, at Executive’s home, with office furniture,
business telephone lines and related telephone equipment, a computer and related
peripherals, high speed Internet access, a copy machine, a facsimile machine and
any other reasonably necessary office equipment. The parties recognize that the
cellular telephones and home office equipment and services are necessary for
Executive to perform his duties hereunder. The Company recognizes and agrees
that Executive (and any one authorized by Executive, including family members)
shall be permitted to use the cellular telephones and home office equipment and
services for personal use at no cost to Executive.
          (k) No Hedging. In consideration for his entitlement to receive
incentive compensation as provided herein in the form of options and/or shares
of the Company’s restricted stock, Executive agrees that neither he nor any of
his designees shall be permitted to (I) purchase financial instruments
(including prepaid variable forward contracts, equity swaps, collars and
exchange funds) that are designed to hedge or offset any decrease in the market
value of equity securities that (a) have been granted to Executive by the
Company as part of the compensation of Executive or (b) are held, directly or
indirectly, by Executive or (II) engage in any Disclosable Activity. As used
herein, “Disclosable Activity” means, as of any time, any conduct or activity
(exclusive, however, of the purchase or other acquisition of any of the
Company’s securities or the sale or other disposition of any of the Company’s
securities) with respect to which the Company at or as of such time would be
required, pursuant to the Securities Exchange Act of 1933, as amended, the
Securities and Exchange Act of 1934, as amended, or any rule or regulation
adopted or promulgated under either such Act, to make disclosure if Executive
(or any designee of Executive) were to engage in such conduct or activity or if
Executive (or any designee of Executive) were permitted to engage in such
conduct or activity.
     6. Termination. Executive’s employment hereunder may be terminated during
the Employment Period under the following circumstances:
          (a) Death. Executive’s employment hereunder shall terminate upon his
death.
          (b) Disability. If, as a result of Executive’s incapacity due to
physical or mental illness, Executive shall have been substantially unable to
perform his duties hereunder for an entire period in excess of one hundred
twenty (120) days in any 12-month period despite any reasonable accommodation
available from the Company, the Company shall have the right to terminate
Executive’s employment hereunder for “Disability”, and such termination in and
of itself shall not be, nor shall it be deemed to be, a breach of this
Agreement.
          (c) Without Cause. The Company shall have the right to terminate
Executive’s employment for any reason or for no reason, which termination shall
be deemed to be without Cause unless made for any of the reasons specified in
Section 6(d), and such termination in and of itself shall not be, nor shall it
be deemed to be, a breach of this Agreement.

7



--------------------------------------------------------------------------------



 



          (d) Cause. The Company shall have the right to terminate Executive’s
employment for Cause, and such termination in and of itself shall not be, nor
shall it be deemed to be, a breach of this Agreement. For purposes of this
Agreement, the Company shall have “Cause” to terminate Executive’s employment
upon Executive’s:
               (i) Breach of any material provisions of this Agreement;
               (ii) Conviction of a felony, capital crime or any crime involving
moral turpitude, including, but not limited to, crimes involving illegal drugs;
or
               (iii) Willful misconduct that is materially economically
injurious to the Company or to any Company Affiliate (as defined below).
For purposes of this Section 6(d), no act, or failure to act, by Executive shall
be considered “willful” unless committed in bad faith or without a reasonable
belief that the act or omission was in the best interests of the Company or
Company Affiliate; provided, however, that the willful requirement outlined in
paragraph (iii) above shall be deemed to have occurred if Executive’s action or
non-action continues for more than ten (10) days after Executive has received
written notice of the inappropriate action or non-action. Failure to achieve
performance goals, in and of itself, shall not be grounds for a termination for
Cause. For purposes of this Agreement, “Company Affiliate” means as any entity
in control of, controlled by or under common control with the Company or in
which the Company owns a material amount of common or preferred stock or
interest or any entity in control of, controlled by or under common control with
such entity in which the Company owns any common or preferred stock or interest.
Cause shall not exist under paragraph (i) or (iii) above unless and until the
Company has delivered to Executive a copy of a resolution duly adopted by a
majority of the Board (excluding Executive and any other officer or employee of
the Company for purposes of determining such majority) at a meeting of the Board
called and held for such purpose, finding that, in the good faith opinion of the
Board, Executive was guilty of the conduct set forth in paragraph (i) or
(iii) above and specifying the particulars thereof in reasonable detail.
However, in the case of conduct described in paragraph (i) above, Cause will not
be considered to exist unless (a) Executive is given notice of such breach and
(b) if such breach can reasonably be cured within thirty (30) days, such breach
has, within thirty (30) days after the date of such notice, been cured to the
satisfaction of the Board or, if such breach cannot reasonably be cured within
such 30-day period, Executive has promptly commenced to cure such breach, has
thereafter diligently taken all appropriate steps to cure such breach as quickly
are reasonably practical and has cured such breach within sixty (60) days after
the date of such notice, all to the satisfaction of the Board. In the event a
final determination is made by a court of competent jurisdiction that the
Company’s termination of Executive under this Section 6(d) does not meet the
definition of Cause, Executive will be deemed to have been terminated by the
Company without Cause.
          (e) Change in Control. For purposes of this Agreement, a “Change in
Control” means:

8



--------------------------------------------------------------------------------



 



               (i) Consummation by the Company of (A) a reorganization, merger,
consolidation or other form of corporate transaction or series of transactions,
in each case, other than a reorganization, merger or consolidation or other
transaction that would result in the holders of the voting securities of the
Company outstanding immediately prior thereto holding securities that represent
immediately after such transaction more than 50% of the combined voting power of
the voting securities of the Company or the surviving company or the parent of
the surviving company, (B) a liquidation or dissolution of the Company or
(C) the sale of all or substantially all of the assets of the Company;
               (ii) Individuals who, as of the Effective Date, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board, provided (A) that any person becoming a director
subsequent to the Effective Date whose election, or nomination for election by
the Company’s stockholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board (other than an election or
nomination of an individual whose initial assumption of office is in connection
with an actual or threatened election contest relating to the election of the
Directors of the Company, as such terms are used in Rule 14a-11 of
Regulation 14A promulgated under the Securities Exchange Act of 1934, as
amended) or (B) any individual appointed to the Board by the Incumbent Board
shall be, for purposes of this Agreement, considered as though such person were
a member of the Incumbent Board; or
               (iii) The acquisition (other than from the Company) by any
person, entity or “group,” within the meaning of Section 13(d)(3) or 14(d)(2) of
the Securities Exchange Act of 1934, as amended, of more than 26% of either the
then outstanding shares of the Company’s common stock or the combined voting
power of the Company’s then outstanding voting securities entitled to vote
generally in the election of directors (hereinafter referred to as the ownership
of a “Controlling Interest”) excluding, for this purpose, any acquisitions by
(A) the Company or its subsidiaries, or (B) any person, entity or “group” that
as of the Effective Date beneficially owns (within the meaning of Rule 13d-3
promulgated under the Securities Exchange Act of 1934, as amended) a Controlling
Interest of the Company or any affiliate of such person, entity or “group.”
Executive acknowledges and agrees that, notwithstanding anything in this
Agreement to the contrary, a Change in Control shall not be deemed to have
occurred for purposes of this Agreement if, after the consummation of any of the
events described in the definition of a Change in Control, Chaim Katzman remains
Chairman of the Board of the Successor Employer (as hereinafter defined) and if
Gazit, Inc. and its affiliates own in the aggregate 33% or more of the
outstanding voting securities of the Successor Employer. For purposes of this
Agreement, the term “Successor Employer” shall mean the Company, the
reorganized, merged or consolidated Company (or the successor thereto), or the
acquiror (through merger or otherwise) of all or substantially all of the assets
of the Company, as the case may be.
          (f) Resignation Other Than For Good Reason. Executive shall have the
right to resign his employment hereunder by providing the Company with a Notice
of Termination, as provided in Section 7. Any termination pursuant to this
Section 6(f) shall not in and of itself be, nor shall it be deemed to be, a
breach of this Agreement.

9



--------------------------------------------------------------------------------



 



          (g) Resignation For Good Reason. Executive shall have the right to
resign his employment hereunder for Good Reason. For purposes of this Agreement,
Executive shall have “Good Reason” to resign his employment hereunder upon:
               (i) the material breach by the Company of any of its agreements
set forth herein and the failure of the Company to correct such breach within
thirty (30) days after the receipt by the Company of written notice from
Executive specifying in reasonable detail the nature of such breach;
               (ii) any substantial or material diminution of Executive’s
responsibilities, including, without limitation, reporting responsibilities
and/or title; or
               (iii) the failure of the Board to nominate him, and recommend his
election to the Company’s stockholders, to the Board, unless Executive has been
removed from the Board pursuant to Section 5.8 of the Company’s charter (or
under any similar future provision under the Company’s charter) or has not been
elected to the Board at a prior annual meeting of shareholders for the election
of members to the Board.
     7. Termination Procedure.
          (a) Notice of Termination. Any termination of Executive’s employment
by the Company or by Executive (whether by resignation or otherwise) during the
Employment Period, except termination due to Executive’s death pursuant to
Section 6(a), shall be communicated by written Notice of Termination to the
other party hereto in accordance with Section 15. For purposes of this
Agreement, a “Notice of Termination” shall mean a notice that states the
specific termination provision in this Agreement relied upon and shall set forth
in reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive’s employment under the provision so stated. Any Notice
of Termination given by Executive shall be deemed a resignation by Executive as
an officer and employee of the Company and as a member of the Board; provided,
however, that the Board may, in its sole and absolute discretion, waive such
resignation.
          (b) Date of Termination. The effective date of any termination of
Executive’s employment by the Company or by Executive (whether by resignation or
otherwise) (the “Date of Termination”) shall be (i) if Executive’s employment is
terminated by his death, the date of his death, and (ii) if Executive’s
employment is terminated for any other reason by the Company or by Executive
(whether by resignation or otherwise), the date on which a Notice of Termination
is given or any later date (within thirty (30) days after the giving of such
Notice of Termination) set forth in such Notice of Termination.

10



--------------------------------------------------------------------------------



 



     8. Compensation Upon Termination or During Disability. If Executive
experiences a Disability or his employment terminates during the Employment
Period, the Company shall provide Executive with the payments and benefits set
forth below; provided, however, as a specific condition to being entitled to any
payments or benefits under this Section 8, Executive must have resigned as a
director, trustee, officer and employee of the Company and all of its
subsidiaries and as a member of any committee of the board of directors of the
Company and its subsidiaries of which he is a member and must have executed and
delivered to the Company a release of both the Company and its Affiliates in the
form attached hereto as Exhibit A. Executive acknowledges and agrees that the
payments set forth in this Section 8 constitute liquidated damages for
termination of his employment during the Employment Period, which the parties
hereto have agreed to as being reasonable, and Executive acknowledges and agrees
that he shall have no other remedies in connection with or as a result of any
such termination and, except as expressly set forth in this Agreement, shall not
be entitled to any other payments or benefits on account of or with respect to
any such termination. Notwithstanding anything contained herein to the contrary,
Executive’s right to receive any termination payments hereunder and to receive
any other benefit or consideration upon the termination of this Agreement or his
employment hereunder (including, without limitation, the vesting of any unvested
stock options or unvested restricted stock granted to Executive), and the
Company’s obligation to make such termination payments or to provide any such
other benefit or consideration, is subject to the lapse (without revocation) of
any revocation period provided for in the release referred to above.
          (a) Disability; Death. During any period that Executive fails to
perform his duties hereunder as a result of a Disability, Executive shall
continue to receive his full Base Salary set forth in Section 5(a) and his full
Bonus as set forth in Section 5(b) until his employment is terminated pursuant
to Section 6(b). In addition, if on or after the Effective Date Executive’s
employment is terminated for Disability pursuant to Section 6(b) or due to
Executive’s death pursuant to Section 6(a), then the following shall apply.
               (i) The Company shall pay to Executive or his estate, as the case
may be, a lump sum payment as soon as practicable following the Date of
Termination equal to (A) his unpaid Base Salary and accrued vacation pay through
the Date of Termination and (B) continued Base Salary through the earlier to
occur of the one hundred and twentieth (120th) day following the Termination
Date or December 31, 2014.
               (ii) All unvested stock options granted to Executive prior to the
Date of Termination that would have vested during the 90-day period following
the Termination Date and in any event on or prior to December 31, 2014 shall
fully vest as of the Date of Termination.
               (iii) If the Termination Date is on or prior to December 31,
2012, the First Tranche Fraction (as hereinafter defined) of the First Tranche
Shares and the Second Tranche Fraction (as hereinafter defined) of the Second
Tranche Shares shall vest as of the Date of Termination. If the Termination Date
is after December 31, 2012, the Second Tranche Fraction of the Second Tranche
Shares shall vest as of the Date of Termination. As used in this Section 8(a),
“First Tranche Fraction” means a fraction (which shall not be greater than one
(1)), the numerator of which is the number of days that have elapsed from the
Effective Date through the Date of Termination and the denominator of which it
seven hundred and thirty (730) and “Second Tranche Fraction” means a fraction
(which shall not be greater than one (1)), the numerator of which is the number
of days that have elapsed from the Effective Date through the Date of
Termination and the denominator of which it one thousand four hundred and
sixty-one (1,461).

11



--------------------------------------------------------------------------------



 



               (iv) A portion, equal to the product of the Applicable Contingent
Fraction (as hereinafter defined) times the Benchmark Fraction (as hereinafter
defined), of any shares of the Company’s restricted stock that have been granted
to Executive pursuant to the Contingent Grant and that are unvested as of the
Date of Termination shall vest as of the Date of Termination. As used in this
Section 8(a),
“Applicable Contingent Fraction” means, with respect to any shares of the
Company’s restricted stock that have been granted to Executive pursuant to the
Contingent Grant, a fraction (which shall not be greater than one (1)), the
numerator of which is the number of days that have elapsed from the Effective
Date through the Date of Termination and the denominator of which it one
thousand four hundred and sixty-one (1,461), and
“Benchmark Fraction” means: (i) if the Primary Benchmark has been achieved for
the period from the Effective Date through the Date of Termination, one (1);
(ii) if the Secondary Benchmark has been achieved for the period from the
Effective Date through the Date of Termination, one-half (1/2); or (iii) if
neither the Primary Benchmark nor the Secondary Benchmark has been achieved for
the period from the Effective Date through the Date of Termination, zero (0).
               (v) All other unvested stock options and unvested shares of the
Company’s restricted stock granted to Executive prior to the Date of Termination
will not vest and will be forfeited, returned to the Company and, at the
Company’s election, may be cancelled by the Company (with it being agreed and
understood, for avoidance of doubt, that, if the 2006 Employment Agreement is
terminated pursuant to the terms thereof prior to the Effective Date, none of
the shares of the Company’s restricted stock that are granted and issued under
this Agreement as part of the Non-Contingent Grant or the Contingent Grant will
be or become vested and all of such shares of the Company’s restricted stock
will be forfeited, returned to the Company and, at the Company’s election, may
be cancelled by the Company).
               (vi) During the 90-day period following the Date of Termination
or, if earlier, through December 31, 2014, the Company shall maintain in full
force and effect, for the continued benefit of Executive (if employment is
terminated for Disability) and Executive’s spouse and dependents (subject to
their qualifying therefor) the medical, hospitalization, dental and life
insurance programs in which Executive, his spouse and his dependents were
participating immediately prior to the Date of Termination at the level in
effect and upon substantially the same terms and conditions (including, without
limitation, contributions required by Executive for such benefits) as existed
immediately prior to the Date of Termination; provided, that, if Executive, his
spouse or his dependents (subject to their qualifying therefor) cannot continue
to participate in the Company programs providing such benefits, the Company
shall (subject to the next following sentence) arrange to provide Executive (if
employment is terminated for Disability) and Executive’s spouse and dependents
(subject to their qualifying therefor) with the economic equivalent of such
benefits that they otherwise would have been entitled to receive under such
plans and programs. The Company shall not be obligated to pay or incur in excess
of $30,000 per annum (pro rated for any period less that a year) in so arranging
to provide Executive (if employment is terminated for Disability) and
Executive’s spouse and dependents (subject to their qualifying therefor) with
the economic equivalent of such benefits that they otherwise would have been
entitled to receive under such plans and programs.

12



--------------------------------------------------------------------------------



 



               (vii) The Company shall reimburse Executive or his estate, as the
case may be, pursuant to Section 5(d), for reasonable expenses incurred by
Executive, but not reimbursed, prior to the Date of Termination.
               (viii) Executive or his estate or named beneficiaries shall be
entitled to such other rights, compensation and/or benefits as may be due to
Executive or his estate or named beneficiaries in accordance with the terms and
provisions of any other agreements, plans or programs of the Company (provided,
however, that, to the extent that any such agreement, plan or program makes
provision with respect to any of the matters referred to in the foregoing
clauses (i) through (vii), the provisions of such clauses shall supersede and
govern).
          (b) Termination By Company Without Cause, Termination by Executive for
Good Reason. If Executive’s employment is terminated by the Company without
Cause or Executive terminates his employment with the Company for Good Reason,
then the following shall apply.
               (i) The Company shall pay to Executive his unpaid Base Salary and
accrued vacation pay through the Date of Termination, as soon as practicable
following the Date of Termination.
               (ii) The Company shall pay to Executive as soon as practicable
following the Date of Termination a lump-sum payment equal to the lesser of
(A) an amount equal to Executive’s then current Base Salary for the balance of
the Employment Period without giving effect to an earlier termination of the
Employment Period or this Agreement based on the termination of Executive’s
employment or (B) an amount equal to Executive’s average annual Bonus, if any,
for the three most recently completed calendar years plus two (2) times
Executive’s then current Base Salary (provided, however, that, if a Change in
Control shall have occurred within twelve (12) months prior to the Date of
Termination, the amount provided for in this clause (B) shall be increased to an
amount equal to Executive’s average annual Bonus, if any, for the three most
recently completed calendar years plus two and nine-tenths (2.9) times
Executive’s then current Base Salary).
               (iii) All unvested stock options granted to Executive prior to
the Date of Termination that would have vested on or prior to December 31, 2014
shall fully vest as of the Date of Termination.
               (iv) All of the Non-Contingent Shares (to the extent they have
not previously vested) shall vest as of the Date of Termination.

13



--------------------------------------------------------------------------------



 



               (v) A portion, equal to the product of the Applicable Contingent
Fraction (as hereinafter defined) times the Benchmark Fraction (as hereinafter
defined), of any shares of the Company’s restricted stock that have been granted
to Executive pursuant to the Contingent Grant and that are unvested as of the
Date of Termination shall vest as of the Date of Termination. As used in this
Section 8(b),
“Applicable Contingent Fraction” means, with respect to any shares of the
Company’s restricted stock that have been granted to Executive pursuant to the
Contingent Grant, a fraction (which shall not be greater than one (1)), the
numerator of which is the number of days that have elapsed from the Effective
Date through the end of the Continuation Period (as hereinafter defined) and the
denominator of which is one thousand four hundred and sixty-one (1,461), and
“Benchmark Fraction” means: (i) if the Primary Benchmark has been achieved for
the period from the Effective Date through the Date of Termination, one (1);
(ii) if the Secondary Benchmark has been achieved for the period from the
Effective Date through the Date of Termination, one-half (1/2); or (iii) if
neither the Primary Benchmark nor the Secondary Benchmark has been achieved for
the period from the Effective Date through the Date of Termination, zero (0).
               (vi) All other unvested stock options and unvested shares of the
Company’s restricted stock granted to Executive prior to the Date of Termination
will not vest and will be forfeited, returned to the Company and, at the
Company’s election, may be cancelled by the Company (with it being agreed and
understood, for avoidance of doubt, that, if the 2006 Employment Agreement is
terminated pursuant to the terms thereof prior to the Effective Date, none of
shares of the Company’s restricted stock that are granted and issued, or would
be granted and issued, under this Agreement will be or become vested and all of
such shares of the Company’s restricted stock will be forfeited, returned to the
Company and, at the Company’s election, may be cancelled by the Company).
               (vii) During the Continuation Period the Company shall maintain
in full force and effect, for the continued benefit of Executive, his spouse and
his dependents (subject to their qualifying therefor) the medical,
hospitalization, dental and life insurance programs in which Executive, his
spouse and his dependents were participating immediately prior to the Date of
Termination at the level in effect and upon substantially the same terms and
conditions (including, without limitation, contributions required by Executive
for such benefits) as existed immediately prior to the Date of Termination;
provided, that, if Executive, his spouse or his dependents (subject to their
qualifying therefor) cannot continue to participate in the Company programs
providing such benefits, the Company shall (subject to the next following
sentence) arrange to provide Executive, his spouse and his dependents (subject
to their qualifying therefor) with the economic equivalent of such benefits that
they otherwise would have been entitled to receive under such plans and
programs. The Company shall not be obligated to pay or incur in excess of
$30,000 per annum (pro rated for any period less that a year) in so arranging to
provide Executive, his spouse and his dependents with the economic equivalent of
such benefits that they otherwise would have been entitled (subject to their
qualifying therefor) to receive under such plans and programs.

14



--------------------------------------------------------------------------------



 



               (viii) The Company shall reimburse Executive, pursuant to
Section 5(d), for reasonable expenses incurred by Executive, but not reimbursed,
prior to the Date of Termination.
               (ix) Executive shall be entitled to such other rights,
compensation and/or benefits as may be due to Executive in accordance with the
terms and provisions of any other agreements, plans or programs of the Company
(provided, however, that, to the extent that any such agreement, plan or program
makes provision with respect to any of the matters referred to in the foregoing
clauses (i) through (viii), the provisions of such clauses shall supersede and
govern).
For the purposes of this Section 8(b), “Continuation Period” means the period
beginning on the Date of Termination and ending on the second (2nd) anniversary
of the Date of Termination or, if earlier, December 31, 2014; provided, however,
that, if a Change in Control shall have occurred within twelve (12) months prior
to the Date of Termination, the “Continuation Period” means the period beginning
on the Date of Termination and ending on the third (3rd) anniversary of the Date
of Termination or, if earlier, December 31, 2014.
          (c) Termination by the Company for Cause or By Executive Other Than
For Good Reason. If Executive’s employment is terminated by the Company for
Cause or on account of Executive’s resignation other than for Good Reason, then
the following shall apply:
               (i) The Company shall pay Executive his unpaid Base Salary and,
to the extent required by law or the Company’s vacation policy, his accrued
vacation pay through the Date of Termination, as soon as practicable following
the Date of Termination.
               (ii) The Company shall reimburse Executive, pursuant to
Section 5(d), for reasonable expenses incurred by Executive, but not reimbursed,
prior to the Date of Termination, unless such termination resulted from a
misappropriation of Company funds.
               (iii) Executive shall be entitled to such other rights,
compensation and/or benefits as may be due to Executive in accordance with the
terms and provisions of any other agreements, plans or programs of the Company
(provided, however, that, to the extent that any such agreement, plan or program
makes provision with respect to any of the matters referred to in the foregoing
clauses (i) and (ii) and clause (iv) below, the provisions of such clauses shall
supersede and govern).
               (iv) All unvested stock options and unvested shares of the
Company’s restricted stock granted to Executive will be forfeited, returned to
the Company and, at the Company’s election, may be cancelled by the Company.

15



--------------------------------------------------------------------------------



 



Notwithstanding anything to the contrary contained in this Section 8 or
elsewhere in this Agreement, to the extent the Company has any obligation
hereunder to maintain, for the continued benefit of Executive, his spouse and/or
his dependents, any medical, hospitalization, dental and/or life insurance
programs or to arrange to provide Executive, his spouse and/or his dependents
with the economic equivalent of such benefits, such obligation shall (except to
the extent prohibited under applicable law) immediately cease and terminate with
respect to any such programs or benefits that are provided or available to
Executive, his spouse and/or his dependents; and Executive (or, in the event of
his death, his estate or legal representative) shall forthwith advise the
Company in writing as soon as any such programs or benefits are provided or
available to Executive, his spouse and/or his dependents.
          (d) Bonus. If the termination of Executive’s employment hereunder
occurs after the end of any calendar year of the Company for which a Bonus is
payable to Executive pursuant to Section 5(b) above and Executive’s termination
occurs prior to the date such Bonus is paid for such calendar year, Executive
(or his estate, as the case may be) shall be entitled to payment of such Bonus
that is earned for such calendar year without regard to whether Executive’s
termination of employment precedes the date such Bonus is payable pursuant to
the terms of this Agreement.
          (e) Tax Compliance Delay in Payment. If the Company reasonably
determines that any payment or benefit due under this Section 8, or any other
amount that may become due to Executive after termination of employment, is
subject to Section 409A of the Internal Revenue Code of 1986 (“Code”), as
amended, and that Executive is a “specified employee,” as defined in Code
Section 409A, upon termination of Executive’s employment for any reason other
than death (whether by resignation or otherwise), no amount may be paid to
Executive earlier than six months after the date of termination of Executive’s
employment if such payment would violate the provisions of Code Section 409A and
the regulations issued thereunder, and payment shall be made, or commence to be
made, as the case may be, on the date that is six months and one day after the
termination of Executive’s employment, together with interest at the rate of
five percent (5%) per annum beginning with the date one day after the Date of
Termination until the date of payment.
          (f) Expiration of This Agreement. For the avoidance of doubt, the
parties confirm that, upon the expiration of the Employment Period, the
non-renewal of this Agreement or the termination of Executive’s employment
hereunder for any reason or for no reason shall not be considered a termination
by Company without Cause or termination by Executive for Good Reason, and
Executive shall not be entitled to any termination payments as a consequence
thereof.
     9. Repayment By Executive. Executive acknowledges and agrees that the
bonuses and other incentive-based or equity-based compensation received by him
from the Company, and any profits realized from the sale of securities of the
Company, are subject to the forfeiture and clawback requirements set forth in
the Sarbanes-Oxley Act of 2002 and other applicable laws, rules and regulations,
under the circumstances set forth therein. If any such forfeiture or clawback is
required pursuant to the Sarbanes-Oxley Act of 2002 or other applicable law,
rule or regulation, then within thirty (30) days after notice thereof from the
Company, Executive shall pay to the Company the amount required to be repaid or
forfeited.

16



--------------------------------------------------------------------------------



 



     10. Confidential Information; Ownership of Documents and Other Property.
          (a) Confidential Information. Without the prior written consent of the
Company, except as may be required by law, Executive will not, at any time,
either during or after his employment by the Company, directly or indirectly
divulge or disclose to any person, entity, firm or association, including,
without limitation, any future employer, or use for his own or others’ benefit
or gain, any financial information, prospects, customers, tenants, suppliers,
clients, sources of leads, methods of doing business, intellectual property,
plans, products, data, results of tests or any other trade secrets or
confidential materials or like information of the Company, including (but not by
way of limitation) any and all information and instructions, technical or
otherwise, prepared or issued for the use of the Company (collectively, the
“Confidential Information”), it being the intent of the Company, with which
intent Executive hereby agrees, to restrict him from dissemination or using any
like information that is not readily available to the general public.
          (b) Information is Property of Company. All books, records, accounts,
tenant, customer, client and other lists, tenant, customer and client street and
e-mail addresses and information (whether in written form or stored in any
computer medium) relating in any manner to the business, operations or prospects
of the Company, whether prepared by Executive or otherwise coming into
Executive’s possession, shall be the exclusive property of the Company and shall
be returned immediately to the Company upon the expiration or termination of
Executive’s employment or at the Company’s request at any time. Upon the
expiration or termination of his employment, Executive will immediately deliver
to the Company all lists, books, records, schedules, data and other information
(including all copies) of every kind relating to or connected with the Company
and its activities, business and customers.
     11. Restrictive Covenant; Notice of Activities.
          (a) Restricted Activities. During the Employment Period and for a
period of one (1) year after the expiration or termination of Executive’s
employment, whether by resignation or otherwise, (except if Executive’s
employment is terminated by the Company without Cause or by Executive for Good
Reason or results from the non-renewal of this Agreement or failure of a
Successor Employer to assume and be bound by this Agreement) Executive shall
not, without the prior written consent of the Board, directly or indirectly,
(i) enter into the employment of, render any services to, invest in, lend money
to, engage, manage, operate, own or otherwise offer other assistance to, or
participate in, as an officer, director, manager, employee, principal,
proprietor, representative, stockholder, member, partner, associate, consultant
or otherwise, any person or entity that competes, plans to compete or is
considering competing with the Company in any business of the Company existing
or proposed at the time Executive shall cease to perform services hereunder (a
“Competing Entity”) in any state or with respect to any region of the United
States, in either case in which the Company conducts material operations
(defined as accounting for 10% or more of the Company’s revenue), or owns assets
the value of which totals 10% or more of the total value of the Company’s
assets, at any time during the term of this Agreement (collectively, the
“Territory”); (ii) interfere with or disrupt or diminish or attempt to disrupt
or diminish, or take any action that could reasonably be expected to disrupt or
diminish, any past or present or prospective relationship, contractual or

17



--------------------------------------------------------------------------------



 



otherwise, between the Company and any tenant, customer, supplier, sales
representative, consultant or employee of the Company; (iii) directly or
indirectly solicit for employment or attempt to employ, or assist any other
person or entity in employing or soliciting for employment, either on a
full-time or part-time or consulting basis, any employee (whether salaried or
otherwise, union or non-union) of the Company who within one year of the time
Executive ceased to perform services hereunder had been employed by the Company,
or (iv) communicate with, solicit, accept business or enter into any business
relationship with any person or entity who was a tenant or customer of the
Company or any present or future tenant or customer of the Company (including,
without limitation, tenants or customers previously or in the future generated
or produced by Executive), in any manner that interferes with or disrupts or
diminishes or might interfere with or might disrupt or diminish such tenant’s or
customer’s relationship with the Company, or in an effort to obtain such tenant
or customer as a tenant or customer of any person in the Territory.
Notwithstanding the foregoing, Executive shall be permitted to own up to a five
percent (5%) equity interest in a publicly traded Competing Entity.
          (b) Notice and Procedure. Executive shall, prior to accepting any
employment or engagement with any person or entity, inform such person or entity
in writing of his noncompetition obligations under this Agreement. Executive
shall also inform the Company in writing of such prospective employment or
engagement prior to accepting such employment or engagement. If the Company or
the Executive has any concerns that any of Executive’s proposed or actual
post-employment activities may be restricted by, or otherwise in violation of,
this Section 11, such party shall notify the other party of such concerns and,
prior to the Company commencing any action to enforce its rights under this
Section 11 or Executive seeking a declaratory judgment with respect to his
obligations under this Section 11, the Company and Executive shall meet and
confer to discuss the prospective employment or engagement and shall provide the
other party with an opportunity to explain why such prospective employment or
engagement either does or does not violate this Section 11; provided, however,
that Company’s obligations to give notice under this clause and to meet with
Executive before commencing any action shall not apply if Executive has not
provided notice before engaging in activities that Company reasonably believes
violate this Section 11. Any such meeting shall occur within three business days
of notice and may be held in person or by telephonic, video conferencing or
similar electronic means.
     12. Violations of Covenants.
          (a) Injunctive Relief. Executive agrees and acknowledges (i) that the
services to be rendered by him hereunder are of a special and original character
that gives them unique value, (ii) that the provisions of Sections 10 and 11
are, in view of the nature of the business of the Company, reasonable and
necessary to protect the legitimate interests of the Company, (iii) that his
violation of any of the covenants or agreements contained in this Agreement
would cause irreparable injury to the Company, (iv) that the remedy at law for
any violation or threatened violation thereof would be inadequate, and (v) that
the Company shall be entitled to temporary and permanent injunctive or other
equitable relief as it may deem appropriate without the accounting of all
earnings, profits and other benefits arising from any such violation, which
rights shall be cumulative and in addition to any other rights or remedies
available to the Company. Executive hereby agrees that, in the event of any such
violation, the Company shall be entitled to commence an action, suit or
proceeding in any court of appropriate jurisdiction for any such preliminary and
permanent injunctive relief and other equitable relief and shall not be
required, as a condition to seeking or obtaining any such relief, to provide any
bond or other surety, which Executive hereby expressly waives.

18



--------------------------------------------------------------------------------



 



          (b) Enforcement. The Company and Executive recognize that the laws and
public policies of the various states of the United States and the District of
Columbia may differ as to the validity and enforceability of certain of the
provisions contained herein. Accordingly, if any provision of this Agreement
shall be deemed to be invalid or unenforceable, as may be determined by a court
of competent jurisdiction, this Agreement shall be deemed to delete or modify,
as necessary, the offending provision and to alter the balance of this Agreement
in order to render the same valid and enforceable to the fullest extent
permissible as aforesaid.
     13.  Insurance.
          (a) Key Man Life Insurance. Executive agrees to facilitate the Company
to purchase and maintain “Key Man Insurance” in an amount desired by the Company
for the benefit of the Company and to reasonably cooperate with the Company and
its designated insurance agent to facilitate the purchase and maintenance of
such insurance.
          (b)  Life Insurance Policy for Executive. The Company shall provide
Executive with a life insurance policy at the Company’s annual premium cost of
$30,000 pursuant to which Executive shall designate the beneficiary(ies)
thereunder, other than the Company.
     14. Successors; Binding Agreement.
          (a) Company’s Successors. No rights or obligations of the Company
under this Agreement may be assigned or transferred except that the Company will
require a Successor Employer to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place.
          (b) Executive’s Successors. No rights or obligations of Executive
under this Agreement may be assigned or transferred other than his rights to
payments or benefits hereunder, which may be transferred only by will or the
laws of descent and distribution. Upon Executive’s death, this Agreement and all
rights of Executive hereunder shall inure to the benefit of and be enforceable
by, and shall be binding upon and enforceable against, Executive’s beneficiary
or beneficiaries, personal or legal representatives, or estate, to the extent
any such person succeeds to Executive’s interests under this Agreement.
Executive shall be entitled to select and change a beneficiary or beneficiaries
to receive any benefit or compensation payable hereunder following Executive’s
death by giving the Company written notice thereof. In the event of Executive’s
death or a judicial determination of his incompetence, references in this
Agreement to Executive shall be deemed, where appropriate, to refer to his
beneficiary(ies), estate or other legal representative(s). If Executive should
die following his Date of Termination while any amounts would still be payable
to him hereunder if he had continued to live, all such amounts unless otherwise
provided herein shall be paid in accordance with the terms of this Agreement to
such person or persons so appointed in writing by Executive or otherwise to his
legal representatives or estate.

19



--------------------------------------------------------------------------------



 



     15. Notice. All notices or other communications that are required or
permitted hereunder shall be in writing and sufficient if delivered personally,
or sent by nationally-recognized, overnight courier or by registered or
certified mail, return receipt requested and postage prepaid, addressed as
follows:

      To the Company:  
Equity One, Inc.
   
1600 NE Miami Gardens Drive
   
North Miami Beach, Florida 33179
   
Attention: General Counsel
   
 
   
With copies to:
   
 
   
The Chair of the Compensation Committee
   
 
   
and to
   
 
   
Herbert F. Kozlov, Esq.
   
Reed Smith LLP
   
599 Lexington Avenue
   
New York, New York 10022
   
 
To Executive:  
Mr. Jeffrey Olson
   
Equity One, Inc.
   
1600 NE Miami Gardens Drive
   
North Miami Beach, Florida 33179
   
 
With a Copy to:  
Christopher J. Sues, Esq.
   
Pryor Cashman LLP
   
7 Times Square
   
New York, New York 10036-6569

or to such other address as either party may have furnished to the other in
writing in accordance herewith. All such notices and other communications shall
be deemed to have been received (a) in the case of personal delivery, on the
date of such delivery, (b) in the case of delivery by nationally-recognized,
overnight courier, on the business day following dispatch, and (c) in the case
of mailing, on the third business day following such mailing.
     16. Attorneys’ Fees. The Company shall reimburse Executive for the
reasonable attorneys’ fees and costs incurred by Executive in connection with
the review, negotiation and execution of this Agreement. If either party is
required to seek legal counsel to interpret or enforce the terms and provisions
of this Agreement, the prevailing party in any action, suit or proceeding shall
be entitled to recover reasonable attorneys’ fees and costs (including on
appeal).

20



--------------------------------------------------------------------------------



 



     17. Miscellaneous and Waiver of Jury Trial. No provisions of this Agreement
may be amended, modified or waived unless such amendment or modification is
agreed to in writing signed by Executive and by a duly authorized officer of the
Company or such waiver is set forth in writing and signed by the party to be
charged therewith. No waiver by either party hereto at any time of any breach by
the other party hereto of any condition or provision of this Agreement to be
performed by such other party shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time. No
agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party that are not
set forth expressly in this Agreement. Except as herein otherwise provided, the
respective rights and obligations of the parties hereunder of this Agreement
shall survive the expiration or termination of Executive’s employment (whether
by resignation or otherwise) and the expiration or termination of this Agreement
to the extent necessary for the intended preservation of such rights and
obligations. The validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of the State of Florida without regard
to its conflicts of law principles. Each party unconditionally and irrevocably
agrees that the exclusive forum and venue for any action, suit or proceeding
shall be in Miami-Dade County, Florida, and consents to submit to the exclusive
jurisdiction, including, without limitation, personal jurisdiction, and forum
and venue of the Circuit Courts of the State of Florida or the United States
District Court for the Southern District of Florida, in each case, located in
Miami-Dade County, Florida. EACH OF THE PARTIES HERETO EXPRESSLY WAIVES ITS OR
HIS RIGHT TO A JURY TRIAL WITH RESPECT TO ANY SUIT, LITIGATION OR OTHER JUDICIAL
PROCEEDING REGARDING THIS AGREEMENT OR ANY DISPUTE HEREUNDER OR RELATING HERETO.
     18. Validity. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect. In the event that any provision or provisions contained in this
Agreement shall be deemed illegal or unenforceable, the remaining provisions
contained in this Agreement shall remain in full force and effect, and this
Agreement shall be interpreted as if such illegal or unenforceable provision or
provisions were not contained in this Agreement, subject, however, to
Section 12(b), which to the extent applicable shall supersede and govern.
     19. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original, but all of which
together will constitute one and the same instrument.
     20. Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and supersedes
all prior agreements, promises, covenants, arrangements, communications,
representations or warranties, whether oral or written, by any officer,
director, employee or representative of either party hereto in respect of such
subject matter. For purposes of clarification and avoidance of any doubt,
(a) notwithstanding anything contained herein to the contrary unless otherwise
specifically provided herein, the terms and conditions of the Executive’s
employment by the Company and termination (including payments upon termination)
through December 31, 2010 and prior to the Effective Date are and shall continue
to be governed by the terms and conditions set forth in the 2006 Employment
Agreement, but thereafter the terms and conditions of Executive’s employment by
the Company and termination (including payments upon termination) shall be
governed by the terms and conditions of this Agreement, which terms and
conditions shall, from and after the Effective Date, supersede and control and
(b) notwithstanding anything contained herein to the contrary, if the 2006
Employment Agreement is terminated prior to the Effective Date in accordance
with the terms thereof, (i) Executive’s entitlement to any payment on account of
or with respect to such termination shall be governed solely by the terms of the
2006 Employment Agreement and (ii) the Company shall have no obligations or
liabilities to the Chairman under or pursuant to this Agreement.

21



--------------------------------------------------------------------------------



 



     21. Withholding. All payments hereunder shall be subject to any required
withholding of Federal, state and local taxes pursuant to any applicable law or
regulation.
     22. Insurance; Indemnity. Executive shall be covered by the Company’s
directors’ and officers’ liability insurance policy, and errors and omissions
coverage, to the extent such coverage is generally provided by the Company to
its directors and officers and to the fullest extent permitted by such insurance
policies. Nothing herein is or shall be deemed to be a representation by the
Company that it provides, or a promise by the Company to obtain, maintain or
continue, any liability insurance coverage whatsoever for its executives. In
addition, the Company shall enter into its standard indemnity agreement by which
Company commits to indemnify a Company officer in connection with claims, suits
or proceedings arising as a result of Executive’ service to the Company.
     23. Section Headings. The section headings in this Agreement are for
convenience of reference only, and they form no part of this Agreement and shall
not affect its interpretation.
[Remainder of this Page Intentionally left Blank]

22



--------------------------------------------------------------------------------



 



The parties hereto have executed this Agreement effective as provided above.

            EQUITY ONE, INC.
      By:   /s/ Peter Linneman         Name:   Peter Linneman        Title:  
Chair, Compensation Committee of the Board of Directors of Equity One, Inc.     

                  /s/ Jeffrey Olson       JEFFREY OLSON           

23